                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    JEFFREY R. WILLIAMS and TONIA
    WILLIAMS, H/W,

                          Plaintiffs,                             CIVIL ACTION
                                                                  NO. 18-4774
         v.

    TAKEDA PHARMACEUTICALS
    AMERICA, INC., et al.,

                          Defendants.

PAPPERT, J.                                                                        June 26, 2019

                                        MEMORANDUM

        Jeffrey Williams and his wife Tonia sued Takeda Pharmaceuticals America, Inc.

(“Takeda America”), Takeda Pharmaceuticals U.S.A., Inc. f/k/a Takeda

Pharmaceuticals North America, Inc. (“Takeda USA”), Takeda Pharmaceuticals

Company, Ltd. (“Takeda Limited”) and Takeda Global Research and Development

Center, Inc. (“Takeda R&D”) for negligence and eight related claims under

Pennsylvania state law. The claims arise from bladder cancer Jeffrey contracted after

taking Defendants’ medication Actos for over a year to treat his type 2 diabetes.

        Takeda America, Takeda USA and Takeda R&D (“Defendants”) move to dismiss

for lack of personal jurisdiction.1 None of the Defendants are incorporated in or have

their principal places of business in Pennsylvania. Takeda America and Takeda USA,

however, are registered to do business as foreign corporations under 42 Pa. Cons. Stat.




1      Takeda Limited does not join in the Motion because it asserts that it has not been served.
See (Mot. Dismiss at 1 n.1, ECF No. 4).

                                                 1
Ann. § 5301. The Court grants in part and denies in part the Motion for the reasons

that follow.

                                                  I

       Actos is a prescription medication that helps control glucose levels in adults with

type 2 diabetes. (Compl. at 2 & ¶ 28, ECF No. 1.)2 Defendants design, test,

manufacture, distribute and market Actos in Pennsylvania. (Id. at ¶¶ 9, 15, 26, 28.)

Takeda America is a wholly-owned subsidiary of Takeda USA, (id. at ¶ 7), and Takeda

USA is a wholly-owned subsidiary of Takeda Limited, (id. at ¶ 13). Takeda R&D is also

a subsidiary of Takeda Limited. (Id. at ¶ 24.)3 Takeda America and Takeda USA are

incorporated in Delaware and have their principal places of business in Illinois. (Id. at

¶¶ 6, 12.) Both are registered to do business in Pennsylvania and maintain a registered

agent, CT Corporations Systems, in Philadelphia. (Id.)

       From February 2, 2010 through November 2, 2011, Jeffrey took Actos to treat his

type 2 diabetes and subsequently contracted bladder cancer. (Id. at ¶¶ 28–29.) He

contends, among other things, that Defendants failed to adequately test Actos,

negligently manufactured and placed an unreasonably dangerous product in the stream

of commerce and “actively concealed” the increased risk of developing bladder cancer

“associated with more than twelve months of Actos ingestion.” (Id. at ¶¶ 29, 32, 47, 62–

64.) Although Plaintiffs have not specified whether they were living at their current




2       The Complaint does not differentiate between Jeffrey’s ingestion of Actos (pioglitazone),
Actosplus Met (pioglitazone/metformin) and Actosplus Met XR (pioglitazone/metformin extended-
release). (Compl. at 2.)

3      Plaintiffs have not alleged Takeda R&D’s place of incorporation or principal place of
business.


                                                  2
home in New Jersey when Jeffrey took Actos and contracted bladder cancer, Jeffrey

alleges that he sought treatment from medical professionals in and around

Philadelphia because he was working for a corporation in Pennsylvania at the time.

(Id. at ¶¶ 4–5, 30–31.) Jeffrey alleges that he is no longer employed by that corporation

as a result of the injuries he suffered from the “defective nature of Actos.” (Id. at ¶ 31.)

       On November 5, 2011, Jeffrey and Tonia sued the Defendants for negligence,

failure to warn, defective design, breach of express warranty, breach of implied

warranty of fitness for a particular purpose, breach of implied warranty of

merchantability, negligence per se, negligent misrepresentation and loss of consortium.

(Compl., ECF No. 1.) On January 18, 2019, Defendants moved to dismiss for lack of

personal jurisdiction. (Mot., ECF No. 4.)

                                             II

       Defendants move to dismiss for lack of personal jurisdiction under Federal Rule

of Civil Procedure 12(b)(2). See Fed. R. Civ. P. 12(b)(2). Once challenged, Plaintiffs

bear the burden to establish personal jurisdiction. O’Connor v. Sandy Lane Hotel Co.,

496 F.3d 312, 316 (3d Cir. 2007) (citing Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 150

(3d Cir. 2001)). Where, as here, the Court does not hold an evidentiary hearing,

Plaintiffs need only establish a prima facie case of personal jurisdiction. Id. (quoting

Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004)). They may use

“affidavits or other competent evidence” to demonstrate “with reasonable particularity”

sufficient contacts between Defendants and the forum. Lehigh Gas Wholesale, LLC v.

LAP Petroleum, LLC, 2015 WL 1312213 at *2 (E.D. Pa. Mar. 23, 2015) (quoting

Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009), O’Connor, 496



                                             3
F.3d at 316 and Mellon Bank (E.) PSFS, Nat’l Ass’n v. Farino, 960 F.2d 1217, 1223 (3d

Cir. 1992)). The Court accepts the Complaint’s factual allegations as true. O’Connor,

496 F.3d at 316 (quoting Miller Yacht Sales, 384 F.3d at 97).

       Courts sitting in diversity apply the law of the forum state to determine whether

jurisdiction is proper. Fed. R. Civ. P. 4(k)(1)(A). Pennsylvania’s long-arm statute is co-

extensive with the Due Process Clause of the Fourteenth Amendment. See 42 Pa. Cons.

Stat. Ann. § 5322(b) (allowing courts to exercise personal jurisdiction over non-

residents “to the fullest extent under the Constitution of the United States and may be

based on the most minimum contact with th[e] Commonwealth allowed under the

Constitution of the United States); see also Mellon Bank, 960 F.2d at 1221 (“The

Pennsylvania statute permits the courts of that state to exercise personal jurisdiction

over nonresident defendants to the constitutional limits of the [D]ue [P]rocess [C]lause

of the [F]ourteenth [A]mendment.”) Accordingly, the Court’s jurisdiction is proper so

long as Defendants have “certain minimum contacts with Pennsylvania such that the

maintenance of the suit does not offend traditional notions of fair play and substantial

justice.” O’Connor, 496 F.3d at 316–17 (citing Int’l Shoe Co. v. Washington, 326 U.S.

310, 316 (1945)).

       There are two types of personal jurisdiction: general and specific. See Bristol-

Myers Squibb Co. v. Super. Ct. of Cal., S.F. Cty., 137 S. Ct. 1773, 1780 (2017). A court

with general jurisdiction may hear any claim against a defendant, even if all the

incidents underlying the claim occurred in a different state. Id. (citing Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). However, specific

jurisdiction is “confined to adjudication of issues deriving from, or connected with, the



                                             4
very controversy that establishes jurisdiction.” Id. (quoting Goodyear, 564 U.S. at 919).

Each defendant’s contacts with the forum state must be assessed individually. Calder

v. Jones, 465 U.S. 783, 790 (1984).

                                             A

       Pennsylvania’s jurisdictional statute provides, in relevant part:

       (a) General rule.—The existence of any of the following relationships
       between a person and this Commonwealth shall constitute a sufficient
       basis of jurisdiction to enable the tribunals of this Commonwealth to
       exercise general personal jurisdiction over such person, or his personal
       representative in the case of an individual, and to enable such tribunals to
       render personal orders against such person or representative:
       .....
              (2) Corporations.—
                     (i) Incorporation under or qualification as a foreign
                     corporation under the laws of this Commonwealth.
                     (ii) Consent, to the extent authorized by the consent.
                     (iii) The carrying on of a continuous and systematic part of its
                     general business within this Commonwealth.

42 Pa. Cons. Stat. Ann. § 5301(a)(2)(i–iii). Pursuant to this statute, Plaintiffs contend

that Takeda America and Takeda USA consented to general jurisdiction by registering

to do business in Pennsylvania and maintaining a registered agent, CT Corporations

Systems, in Philadelphia. See (Resp. Opp’n 8–11, ECF No. 7); see also (Compl. ¶¶ 6,

12). They rely on Bane v. Netlink, 925 F.2d 637 (3d Cir. 1991). (Resp. Opp’n 8–11.)

There, the Third Circuit Court of Appeals held that “registration by a foreign

corporation carries with it consent to be sued in Pennsylvania courts.” 925 F.2d at 640.

Takeda America and Takeda USA assert that a foreign corporation’s registration is

insufficient to establish consent to general personal jurisdiction and violates the Due

Process Clause as applied in Daimler AG v. Bauman, 571 U.S. 117, 137 (2014), and,

more recently, in Bristol-Myers Squibb. (Mot. at 4–7.)



                                             5
       Consent has been recognized as a traditional basis for asserting personal

jurisdiction. See Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S.

694, 703–04 (1982) (“A variety of legal arrangements have been taken to represent

express or implied consent to the personal jurisdiction of the court . . . [and] the Court

has upheld state procedures which find constructive consent to the personal jurisdiction

of the state court in the voluntary use of certain state procedures.”). The Third Circuit

in Bane concluded that an out-of-state corporation that registered to do business in

Pennsylvania consented to personal jurisdiction there. 925 F.2d at 640–41. The Circuit

has not changed its view. Although Defendants argue that Daimler and Bristol-Myers

Squibb narrowed the scope of general jurisdiction by establishing the “at home”

requirement, neither case addressed consent. Daimler mentioned consent once, stating

that “[the Court’s] 1952 decision in Perkins v. Benguet Consol. Mining Co. remains the

textbook case of general jurisdiction appropriately exercised over a foreign corporation

that has not consented to suit in the forum.” 571 U.S. at 129 (citing Goodyear, 564 U.S.

at 928) (emphasis added). Bristol-Myers Squibb never mentioned consent; instead, it

found that “settled principles regarding specific jurisdiction control[led]” the case. 137

S. Ct. at 1781. Without any further analysis from the Supreme Court or the Third

Circuit, a foreign corporation’s registration to do business in Pennsylvania establishes




                                             6
consent to personal jurisdiction.4 The Court denies Defendants’ Motion with respect to

Takeda America and Takeda USA.

                                                   B

        Plaintiffs assert that Takeda R&D transacts business, derives substantial

revenue and is “in the business of researching, designing, formulating, compounding,

testing, manufacturing, producing, processing, assembling, inspecting, distributing,

marketing, labeling, promoting, packaging, and/or advertising” Actos in Pennsylvania.

(Compl. ¶¶ 25–27).5 “[W]hen a State exercises personal jurisdiction over a defendant in

a suit arising out of or related to the defendant’s contacts with the forum, the State is

exercising ‘specific jurisdiction’ over the defendant.” Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984) (citation omitted). The Court must

first consider whether Takeda R&D “purposefully directed [its] activities” at


4       Compare Youse v. Johnson & Johnson, No. CV 18-3578, 2019 WL 233884, at *3 (E.D. Pa.
Jan. 16, 2019) (finding that consent remains a valid form of establishing general personal
jurisdiction under 42 Pa. Cons. Stat. Ann § 5301 after Daimler), and Aetna Inc. v. Mednax, Inc., No.
CV 18-2217, 2018 WL 5264310 (E.D. Pa. Oct. 23, 2018) (same), and Electrolux Home Prods., No.
5:18-CV-00699, 2018 WL 3707377, (E.D. Pa. Aug. 3, 2018) (same), and Hegna v. Smitty’s Supply,
Inc., No. CV 16-3613, 2017 WL 2563231 (E.D. Pa. June 13, 2017) (same), with In re Asbestos Prod.
Liab. Litig. (No. VI), No. 18-3622, 2019 WL 2399738, at *1 (E.D. Pa. June 6, 2019) (holding that
Pennsylvania’s statutory scheme requiring foreign corporations to register to do business and
consent to general personal jurisdiction offends the Due Process Clause).

5        The Court exercises general jurisdiction if the defendant’s affiliations with the forum state
are so “‘continuous and systematic’ as to render [it] essentially at home in the forum.” Goodyear, 564
U.S. at 919 (citing Int’l Shoe, 326 U.S. at 317). “For an individual, the paradigm forum for the
exercise of general jurisdiction is the individual’s domicile; for a corporation, it is an equivalent
place, one in which the corporation is fairly regarded as at home.” Bristol-Myers Squibb Co., 137 S.
Ct. at 1780 (quoting Goodyear, 564 U.S. at 924). A corporation is “at home” in the state of its “place
of incorporation and principal place of business.” Daimler, 571 U.S. at 137. Plaintiffs have not
alleged the place of incorporation or principal place of business for Takeda R&D. Moreover,
Plaintiffs fail to show that this is an “exceptional case [where] a corporation’s operations in a forum
other than its formal place of incorporation or principal place of business may be so substantial and
of such a nature as to render the corporation at home in that State.” Daimler, 571 U.S. at 138 n.19.
Allegations that a corporation “transacts business, even substantial business, in Pennsylvania is
insufficient” to establish general jurisdiction. Barth v. Walt Disney Parks & Resorts U.S., Inc., 206 F.
Supp. 3d 1026, 1031 (E.D. Pa. 2016), aff’d, 697 Fed. App’x 119 (3d Cir. 2017) (citations omitted).


                                                   7
Pennsylvania and whether the litigation “arise[s] out of or relate[s] to” at least one of

those activities. O’Connor, 496 F.3d at 317 (citations omitted). Once these two

requirements have been met, jurisdiction is “presumptively constitutional,” and the

Court may consider whether the exercise of jurisdiction otherwise “comports with fair

play and substantial justice.” Id. at 317, 324 (quoting Burger King, 471 U.S. at 476–

77).6

        Specific jurisdiction requires an “affiliation between the forum and the

underlying controversy, principally, [an] activity or an occurrence that takes place in

the forum State.” Bristol-Myers Squibb Co., 137 S. Ct. at 1781 (quoting Goodyear, 564

U.S. at 919). When there is no such connection, specific jurisdiction is “lacking

regardless of the extent of a defendant’s unconnected activities in the State.” Id.

(quoting Goodyear, 565 U.S. at 931 n.6) (“[E]ven regularly occurring sales of a product

in a State do not justify the exercise of jurisdiction over a claim unrelated to those

sales”). The Supreme Court in Bristol-Myers Squibb concluded that specific jurisdiction

could not be exercised over nonresident plaintiffs’ claims where those plaintiffs were

not prescribed the defendant’s medication, did not purchase it, did not ingest it and

were not injured by it in the forum state. Id.; see also Walden v. Fiore, 571 U.S. 277,

291 (2014) (“Petitioner’s relevant conduct occurred entirely in Georgia, and the mere




6      Courts typically assess specific jurisdiction on a claim-by-claim basis, but “it may not be
necessary to do so for certain factually overlapping claims.” O’Connor, 496 F.3d at 317 n.3 (citing
Remick v. Manfredy, 238 F.3d 248, 255–56 (3d Cir. 2001)). Here, Plaintiffs’ claims arise from the
same set of facts, so the Court will analyze them together. See Spiro v. Allied Bldg. Prod. Corp.,
2013 WL 5270772 at *5 (E.D. Pa. Sept. 17, 2013) (jointly analyzing specific jurisdiction over
UTPCPL and breach of contract claims).


                                                  8
fact that his conduct affected plaintiffs with connections to the forum State does not

suffice to authorize jurisdiction.”).

        “What is needed—and what is missing here—is a connection between the forum

and the specific claims at issue.” Bristol-Myers Squibb Co., 137 S. Ct. at 1781.

Plaintiffs’ claims do not arise from Takeda R&D’s contacts with Pennsylvania. Like the

nonresident plaintiffs in Bristol-Myers Squibb, Plaintiffs do not allege, nor purport to

show by affidavit or any other competent evidence, that Jeffrey was prescribed Actos,

purchased it, ingested it or was injured by it in Pennsylvania. Although Plaintiffs try

to argue that Jeffrey was “injured in Pennsylvania, experiencing his condition at work

in Pennsylvania and during treatment in Pennsylvania,” (Resp. Opp’n at 21), the

relevant “conduct giving rise to Plaintiffs’ claims occurred elsewhere,” Bristol-Myers

Squibb, 137 S. Ct. at 1782. The Court accordingly grants the Motion with respect to

Takeda R&D.

       An appropriate Order follows.

                                                BY THE COURT:



                                                /s/ Gerald J. Pappert
                                                GERALD J. PAPPERT, J.




                                            9
